DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 JOSEPH LOUIS D'ALESSANDRO, III,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1673

                         [November 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502009CF009731AXXXMB.

  Joseph Louis D'Alessandro, III, Lake Butler, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.